— Order and judgment unanimously affirmed, with costs. Memorandum: The court properly determined fair market value “based on the value of the property as it would have been at the time of the de jure taking, but for the debilitating threat of condemnation [citations omitted]” (City of Buffalo v Clement Co., 28 NY2d 241, 258, on app after remand 41 AD2d 41,-45-46; see, also, Niagara Frontier Bldg. Corp. v State of New York, 33 AD2d 130, 133, affd 28 NY2d 755; City of Buffalo v Irish Paper Co., 31 AD2d 470, affd 26 NY2d 869). The court’s adjustments to comparable sales submitted *977by the city’s appraiser are amply supported by the evidence and adequately explained (see Matter of City of New York [Reiss], 55 NY2d 885, 886). (Appeal from order and judgment of Supreme Court, Monroe County, Boomer, J. — condemnation.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.